United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2186
                        ___________________________

                                   Jenericah Kibe

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, The Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: April 18, 2016
                              Filed: April 21, 2016
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       After an immigration judge denied Kenyan citizen Jenericah Mugure Kibe
asylum, withholding of removal, adjustment of status, and other asylum relief, she
moved to reopen the proceedings in order to apply for adjustment of status based on
a third alien-relative visa petition filed by her United States citizen husband. The
immigration judge denied the motion, the Board of Immigration Appeals (BIA)
dismissed Ms. Kibe’s ensuing appeal, and Ms. Kibe now petitions for review of the
BIA’s order. After careful review, we conclude that the BIA acted within its
discretion in dismissing the appeal. See Martinez v Lynch, 785 F.3d 1262, 1264-65
(8th Cir. 2015) (standard of review); Miah v. Mukasey, 519 F.3d 784, 789-90 (8th
Cir. 2008) (BIA did not abuse discretion in denying motion to reopen based on, inter
alia, insufficient evidence of bona fides of alien’s marriage and timing of marriage).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-